Citation Nr: 0407687	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-18 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from October 1964 to August 
1968

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is manifested by subjective complaints of 
nervousness, anxiousness, survivor guilt, global insomnia, 
anger, lack of trust in others, hypervigilance, numbed 
emotions, out-of-body experiences, memory problems, intrusive 
daily thoughts of Vietnam, irritability, occasional physical 
responses to emotions, and suicidal ideation with no 
immediate plan for action; but absent evidence of periods of 
violent behavior, frequent panic attacks, delusional or 
hallucinatory behavior, neglectfulness of personal appearance 
or hygiene, impaired judgment, impaired abstract thinking, 
difficulty in understanding complex commands, ritualistic 
behavior that interferes with routine activities, and 
psychotic symptoms.

2.  The veteran has a strong relationship with his immediate 
family,and he has maintained gainful employment at the same 
establishment for thirty-one years.  He has Global Assessment 
of Functioning scores of 51, 60, and 65.


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 30 percent for post-traumatic stress disorder have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in February 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
RO provided the veteran with a copy of the April 2003 rating 
decision, May 2003 Statement of the Case (SOC), and May 2003 
rating decision, which together provided the veteran with 
notice of the reasons for the initial rating assigned 
following the award of service connection for post-traumatic 
stress disorder (PTSD).  The rating decisions and SOC advised 
the veteran of pertinent portions of the schedular rating 
criteria for mental disorders.  The SOC did not cite the law 
and implementing regulations of the VCAA, but the veteran was 
advised of the content of the regulations in the February 
2003 "duty to assist" letter.  

In the March 2004 Informal Hearing Presentation, the service 
examiner maintained that VA did not comply with 38 U.S.C.A. § 
5103(a).  The service examiner noted that while the veteran 
may have been notified about the evidence needed to support 
service connection for PTSD, he did not receive proper 
notification of the evidence needed for increased 
compensation benefits.  The service examiner cited Pelegrini 
v. Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 
13, 2004) (providing that VA's enhanced duty to notify under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction decision on the claim).  The Board 
notes that the veteran is appealing the initial assignment of 
a disability evaluation following an award of service 
connection for PTSD.  As such, the veteran's claim for a 
higher rating is part of the original claim.  As previously 
discussed, the veteran was advised of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  The RO afforded the veteran 
a VA examination in May 2003 in response to the veteran's 
notice of disagreement with the initially assigned rating.  
The May 2003 rating decision and SOC advised the veteran of 
the schedular rating criteria for assignment of the next 
higher rating of 50 percent under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Therefore, the Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
also obtained VA treatment records from VA facilities 
identified by the veteran.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

VA treatment records show that the veteran was hospitalized 
in October 2002 for 
severe depression relating to problems with his sixteen-year-
old daughter. Treatment records show that following the 
veteran's hospitalization, he received both individual 
treatment and group therapy for PTSD by a licensed clinical 
social worker.   

At the May 2003 VA examination, the veteran complained of 
nervousness, anxiousness, survivor guilt, global insomnia, 
anger, lack of trust in others, hypervigilance, numbed 
emotions, out-of-body experiences, memory problems, intrusive 
daily thoughts of Vietnam, irritability, and occasional 
physical responses to his emotions.  The foregoing evidence 
shows that the veteran's subjective complaints are productive 
of symptomatology associated with the currently assigned 30 
percent evaluation.  A 30 percent rating under Diagnostic 
Code 9411 contemplates occupational and social impairment 
attributable to depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  The veteran complained of 
a remote history of suicidal ideation and current suicidal 
ideation with no immediate plan of action, but the vast 
majority of the veteran's complaints are consistent with a 30 
percent evaluation.  

The VA examiner acknowledged that the record revealed a 
history of panic attacks.  More significantly, the Board 
notes that VA treatment records noted a panic disorder 
without agoraphobia in March 2003.  The VA examiner reported 
that the veteran did not complain of panic attacks and in 
reviewing those symptoms with him, the examiner maintained 
that it was not clear that the veteran's PTSD manifested 
panic attacks.  Thus, no significant panic disorder is 
demonstrated by the evidence that would indicate that a 
higher rating would be more appropriate.  The Board also 
notes that the veteran's reported out-of-body experiences 
were not attributed to delusional or hallucinatory behavior 
as the VA examiner noted that the veteran displayed no 
psychotic symptoms on mental examination.

The May 2003 VA examination report further shows that on 
mental examination, the veteran was alert and oriented as 
well as friendly, forthcoming, open, and nondefensive in his 
attitude.  He appeared for the interview dressed causally and 
appropriately, so there was no evidence that the veteran was 
neglectful of his personal appearance and hygiene.  He 
maintained eye contact well during the interview.  The 
examiner noted that the veteran's thoughts were logical and 
goal directed and the veteran appeared of above average 
intelligence.  Thus, there is no evidence of impaired 
judgment, impaired abstract thinking, or difficulty in 
understanding complex commands-symptomatology associated 
with the next higher rating of 50 percent under Diagnostic 
Code 9411.  As previously noted, the examiner indicated that 
the veteran displayed no psychotic symptoms, but also, the 
veteran did not report any such symptoms.  The examiner also 
noted that the veteran related that he was open to the 
process of therapy and that he felt that he had already 
gained some benefit out of his brief efforts so far.  He was 
on medication for depression which he was not sure was 
helping, but he thought it might be keeping him out of a 
major depressive episode.  The examiner noted that the 
veteran indicated that he did engage in some ritualistic 
safety behaviors at night in so far as being aware of what 
was going on at his property and scanning the environment for 
safety.  The Board, however, notes that the veteran gave no 
indication that this particular ritual was so significant 
that it interfered with his routine activities.   

The May 2003 VA examiner noted that the veteran described an 
impaired impulse control, but the Board observes that these 
symptoms are not marked by violent behavior or periods of 
violence.  For example, the veteran reported a history of 
problems with his anger, but he indicated that he managed to 
develop coping mechanisms to deal with his anger.  As the 
result, the veteran related that his anger had generally been 
better for the past fifteen years.  When the veteran did 
express his anger, he denied that he was intimidating or 
threatening.  There is also no evidence that the veteran is 
in persistent danger of hurting others.  The veteran reported 
a history of fighting but maintained that his last fight was 
many years ago.  The veteran also denied any legal problems 
in his adulthood.  

In regard to the veteran's ability to establish and maintain 
effective relationships, the May 2003 VA examination report 
shows that the veteran described his current marriage as 
"great."  He indicated that there were some stressors 
present but he and his wife were managing okay and seeking 
help as needed.  He reported that the major stressor in his 
life was his daughter's significant psychological problem, 
but he had some hopefulness about this situation given her 
recent treatment.  The VA October 2002 inpatient treatment 
record noted that the veteran reported that he and his 
daughter were very close, but the stress of managing her 
behavior had overwhelmed him.  It was also noted that the 
veteran, his wife, and their daughter had recently begun 
seeing a counselor to help deal with their problems.  Thus, 
on the basis of all the evidence, it appears that the veteran 
has established and maintained effective familial 
relationships.

In terms of social relationships, the May 2003 VA examination 
report shows that the veteran reported that he had very few 
friends and that he was not intimately close to anyone.  He 
reported that he preferred to be alone and he avoided groups 
of people.  Thus, there is some evidence that the veteran has 
difficulty in establishing and maintaining effective social 
relationships.  Nevertheless, the Board observes that the 
veteran reportedly at least has some friends.  Moreover, in 
terms of overall functioning, the VA examiner noted that the 
veteran reported that he believed that he functioned well 
alone.   

In regard to the extent to which the veteran's PTSD symptoms 
cause occupational impairment, the May 2003 VA examination 
report shows that the veteran has a bachelor's degree in 
business education and a minor in accounting.  He has worked 
as a general accountant at the same company for the past 
thirty-one years.  The VA examiner noted that the veteran 
described himself as a responsible worker.  He reported some 
difficulty with authority figures in that he got into 
arguments and felt defensive, but he tried to cope with such 
job stressors by using humor.  He also reported some 
difficulty concentrating at work but reported that some of 
that was due to a lack of structure and difficulty motivating 
himself to get stuff done as there were many tasks that he 
had that did not have daily deadlines.  VA treatment records 
dated in October 2002 noted that the veteran reported that he 
was quite content with his job.  Thus, the foregoing evidence 
shows that the veteran's PTSD symptoms have had little impact 
on the veteran's ability to establish and maintain employment 
for thirty-one years.   

The May 2003 VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  Other GAF scores of record 
include one GAF score of 51 in November 2002 and thereafter, 
several scores of 65 are noted.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  GAF scores ranging 
between 61 to 70 reflect some difficulty in social, 
occupational, or school functioning, and scores ranging from 
51 to 60 reflect more moderate difficulty.  The assigned GAF 
scores are generally consistent with the current evaluation.  
The Board finds it significant that the veteran has a strong 
relationship with his immediate family, that he has 
maintained steady employment for a very long period, and that 
he has found enjoyment in some leisure activity.  

Accordingly, on the basis of all the evidence, the Board 
finds that the veteran's overall disability picture more 
closely approximates the criteria for the currently assigned 
30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  
The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a 30 percent rating under 
Diagnostic Code 9411 during any portion of the appeal period.  
Accordingly, a staged rating is not in order and the assigned 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's PTSD causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The medical 
records show that the veteran has not been hospitalized for 
PTSD since the October 2002 treatment for severe depression.  
Also, as discussed at length, the veteran has maintained 
employment for thirty-one years.  The Board emphasizes that 
the percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's PTSD interferes with his employability, 
the currently assigned 30 percent rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A higher initial rating in excess of 30 percent for service-
connected post-traumatic stress disorder is denied.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



